DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akima et al. (2020/0171832) in view of Misawa et al. (8,936,351) and official notice.

 	Regarding claims 1 and 19, Akima teaches an inkjet printing device comprising: 
an ink container ([0005]) accommodating a clear ink comprising a resin ([0107]) and an organic solvent ([0110]); 
a discharging head (fig. 3, item 4a) including a nozzle plate (fig. 4, see unlabeled surface in which nozzles 4n are disposed), the discharging head being configured to discharge the clear ink onto a substrate to form a printing layer on the substrate (see fig. 3); and 
a heating device ([0005]) configured to heat the substrate, wherein the heating device heats the substrate satisfying the following relationship: 
T.sub.matte (degrees C.)>T.sub.gloss (degrees C.), where T.sub.matte represents a temperature of the substrate in a first printing region when the clear ink is attached to the substrate in a first printing mode and T.sub.gloss represents a temperature of the substrate in a second printing region when the clear ink is attached to the substrate in a second printing mode ([0028]-[0029]).
Akima does not disclose a specific material of its nozzle surface. Examiner takes official notice that silicon was a common material for such a nozzle surface at the time of invention and that it would have been obvious to construct Akima’s nozzle surface of silicon because doing so would amount to combining a prior art nozzle surface material with a prior art device to obtain predictable results.
Akima in view of official notice does not teach wherein a receding contact angle of the clear ink against the nozzle plate is 44 degrees or greater. Misawa teaches an ink repellent film for a nozzle surface (Misawa, cols. 4-5, lines 66-5). It would have been obvious to one of ordinary skill in the art at the time of invention to use Optool DSX as an ink-repellent film, as disclosed by Misawa, in the device disclose by Akima in view of official notice because doing so would amount to combining a known product used for ink-repellent films for the ink-repellent film disclosed by Akima to obtain predictable results. Upon application of Misawa’s ink-repellent film composition to the silicon nozzle surface disclosed by Akima in view of official notice, the resultant device would yield a receding contact angle of 44 degrees or greater. 
Further, it should be noted that MPEP 2144.05.II.A states that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Here, all claimed limitations are disclosed in the prior art except for an express mention of a receding contact angle. While Examiner maintains that such a contact angle is inherent in the art, even if it was not, to claim that such a receding contact angle is greater than a certain threshold is not patentably inventive. That is, it seems Applicant has simply texted a multitude of ink compositions with a multitude of ink-repellent coatings to arrive at an optimum range of receding contact angles. Indeed, Table 3-2 of the current application shows the results of testing examples with 23 receding contact angles. 
 	Regarding claim 2, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the nozzle plate has an ink repellent film (Akima, [0045]) containing a fluorinated polyacrylate (Misawa, cols. 4-5, lines 66-5). 	Regarding claim 3, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 2, wherein the fluorinated polyacrylate comprises a polymer obtained by polymerizing at least one of a compound represented by the following Chemical Formula I and a compound represented by the following Chemical Formula II, ##STR00021## where, in Chemical Formula I and Chemical Formula II, X represents a hydrogen atom, linear or branched alkyl group having 1 to 21 carbon atoms, halogen atom, CFX.sub.1X.sub.2 group, where X.sub.1 and X.sub.2 each independently represent hydrogen atoms or halogen atoms, cyano group, linear or branched fluoroalkyl group having 1 to 21 carbon atoms, substituted or non-substituted benzyl group, or substituted or non-substituted phenyl group, R.sub.1 represents an alkyl group having 1 to 18 carbon atoms, R.sub.2 represents an alkylene group having 2 to 6 carbon atoms, R.sub.3 represents an alkylene group having 2 to 6 carbon atoms, Y represents an acid group, Rf represents a linear or branched fluoroalkyl group having 1 to 21 carbon atoms, m represents an integer of from 1 to 10, n represents an integer of from 2 to 90, p represents an integer of from 1 to 90, and q represents an integer of from 1 to 10 (Misawa, cols. 4-5, lines 66-5, Note that Optool has all of the claimed attributes). 	Regarding claim 4, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 3, wherein the fluorinated polyacrylate contains a polymer having at least one of a structural unit represented by the following Chemical Formula III and a structural unit represented by the following Chemical Formula IV, ##STR00022## where, in Chemical Formula III and Chemical Formula IV, X represents a hydrogen atom, linear or branched alkyl group having 1 to 21 carbon atoms, halogen atom, CFX.sub.1X.sub.2 group, where X.sub.1 and X.sub.2 each independently represent hydrogen atoms or halogen atoms, cyano group, linear or branched fluoroalkyl group having 1 to 21 carbon atoms, substituted or non-substituted benzyl group, or substituted or non-substituted phenyl group, R.sub.1 represents an alkyl group having 1 to 18 carbon atoms, R.sub.2 represents an alkylene group having 2 to 6 carbon atoms, R.sub.3 represents an alkylene group having 2 to 6 carbon atoms, Y represents an acid group, Rf represents a linear or branched fluoroalkyl group having 1 to 21 carbon atoms, m represents an integer of from 1 to 10, n represents an integer of from 2 to 90, p represents an integer of from 1 to 90, and q represents an integer of from 1 to 10 (Misawa, cols. 4-5, lines 66-5, Note that Optool has all of the claimed attributes). 	Regarding claim 5, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 2, wherein the ink repellent film contains a polymer having a fluorinated heterocyclic structure in a main chain (Misawa, cols. 4-5, lines 66-5, Note that Optool has all of the claimed attributes). 	Regarding claim 6, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the heating device heats the substrate satisfying the following relationship: T.sub.matte-T.sub.gloss>10 degrees C (Akima, [0028]-[0029]). 	Regarding claim 7, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the following relationship is satisfied: G.sub.matte>G.sub.gloss, where G.sub.matte represents a degree of gloss of the substrate for use in the first printing mode and G.sub.gloss represents a degree of gloss of the substrate for use in the second printing mode (Akima, [0249]-[0253], Note that the claimed “degree of gloss” has not been defined in a concrete way, and thus the limitation can be met in more than one way). 	Regarding claim 8, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein a proportion of the resin in the clear ink is 8 percent by mass or greater (Akima, see Table 1). 	Regarding claim 9, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the resin comprises a polyurethane resin (Akima, see Table 1). 	Regarding claim 10, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the clear ink further comprises a surfactant, wherein a proportion of the surfactant in the clear ink is 3 percent by mass or less (Akima, see Table 1). 	Regarding claim 11, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 10, wherein the surfactant comprises a polyether-modified siloxane compound (Akima, [0151]).

 	Regarding claims 14 and 15, Akima in view of Misawa and official notice teaches the inkjet printing device according to claim 1, wherein the clear ink further comprises 15-60% by mass of water, based on a mass of said clear ink (Akima, [0109]). 	Regarding claim 16, Akima in view of  Misawa and official notice teaches the inkjet printing device according to claim 1, wherein said organic solvent is water soluble (Akima, [0110]).

	Regarding claim 17, Akima in view of  Misawa and official notice teaches the inkjet printing device according to claim 1, wherein said organic solvent is a sulfur-containing compound (Akima, [0111]).

	Regarding claim 18, Akima in view of  Misawa and official notice teaches the inkjet printing device according to claim 1, wherein said clear ink has a viscosity at 25 degrees C of 5 to 20 mPas (Akima, [0109], Note that given the similarities between the clear ink disclosed in the specification of this application and that disclosed by Akima, Examiner invokes inherency to assert that there is no way that the viscosity of Akima’s disclosed clear ink could be outside of the claimed range).

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. Applicant argues that there would have been no motivation to have used Optool DSX, as disclosed by Misawa, for the ink-repellent film in the device disclosed by Akima because, according to Applicant, such a film was specific to a substrate of silicon with an intermediate layer of tantalum oxide. However, simply because Misawa teaches such an arrangement does not mean other arrangements are not viable. Optool DSX is a anti-fouling agent that can be used on any number of surfaces, not just the tantalum oxide-coated silicon disclosed by Misawa. Further, Optool DSX was one of a handful of well-known liquid-repellent agents used in such nozzle surface films at the time of invention, and thus one of skill in the art would have known it as one of such films. Examiner maintains that the combination is properly motivated. Akima teaches a nozzle plate with a liquid repellent film to allow for the through removal of adhering ink upon wiping of the nozzle plate. Akima does not teach any specifics of the composition of the liquid-repellent film. Misawa teaches a specific composition for such a liquid repellent film. It seems clear to Examiner that using a film with the specifics of that disclosed by Misawa for the film disclosed by Akima is was obvious at the time of invention. 
Further, Applicant submits a declaration of the inventor asserting that two (A, D) of the six (A-F) clear inks disclosed by Akima would yield receding contact angles of less than 35 degrees on a film of Optool DSX. However, even assuming the declaration is correct in its determination of the receding contact angles, the line of argument does not overcome the assertion of inherency. That is, demonstrating that any less than all disclosed inks of Akima fail to produce the claimed contact angle falls short of conclusively proving the recited receding contact angle range is not inherent in the prior art.  
The standing prior art rejection is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853